Citation Nr: 1452129	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral restless leg syndrome, claimed as secondary to service-connected lumbar strain.  

2.  Entitlement to service connection for a disability manifested by sleep impairment, to include sleep apnea, claimed as secondary to service-connected lumbar strain and/or service-connected allergic rhinitis and sinusitis status post nasal reconstruction.  

3.  Entitlement to service connection for bilateral foot edema, claimed as secondary to service-connected lumbar strain.  

4.  Entitlement to a rating in excess of 10 percent for allergic rhinitis and sinusitis, status post nasal reconstruction.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a May 2014 Central Office hearing; a transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a disability manifested by sleep impairment and bilateral foot edema, and an increased rating for allergic rhinitis and sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Bilateral restless leg syndrome was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current bilateral restless leg syndrome is related to an event, injury, or disease in service, or was caused or aggravated by his service-connected lumbar strain.  
CONCLUSION OF LAW

The criteria for service connection for bilateral restless leg syndrome has not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in March 2008 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 2008 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  His claim was last adjudicated via a November 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and available post-service treatment records have been associated with the claims folder.  The Veteran had a VA examination in March 2010, and a Medical Opinion was obtained in March 2010.  These are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

The Veteran was also provided with a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ solicited information from the Veteran so that he was able to provide an account as to the onset and symptomatology of his disability, as well as identify any treatment rprovider for his disability.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

B. Legal Criteria, Factual Background and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Certain chronic diseases, including hypertension, may be service connected on a presumptive basis if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence of record reflects a current diagnosis of bilateral restless leg syndrome.  The Veteran is also service-connected for lumbar strain.  What remains to be established is whether the Veteran's bilateral restless leg syndrome was caused or aggravated by his service-connected lumbar strain, or is otherwise related to his active service.  

In this case, there is no evidence that bilateral restless leg syndrome was manifested in service or in the initial year following the Veteran's separation from active duty.  Postservice evidence shows the first mention of bilateral restless leg syndrome in 2008.  See private polysomnogram reports.  As such, service connection for bilateral restless leg syndrome on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether in the absence of manifestation in service and/or postservice recurrence of symptoms, the Veteran's bilateral restless leg syndrome may nonetheless somehow otherwise be related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Postservice treatment records note the diagnosis of bilateral restless leg syndrome, but there is no competent evidence in the record to suggest that such is or may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's bilateral restless leg syndrome was related to his military service, and the Veteran has not presented or identified the existence of any such medical evidence or opinion.  The matter of a nexus between the Veteran's active service and his current bilateral restless leg syndrome is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's theory of entitlement is that his bilateral restless leg syndrome is secondary to his service-connected lumbar strain.  The only competent evidence in the record is that reflected in the March 2010 Medical Opinion wherein it was opined that it was most likely the Veteran's restless leg syndrome was not related to his degenerative joint disease of the lumbar spine.  It was noted that there was no evidence to support degenerative joint disease of the lumbar spine was associated with bilateral restless leg syndrome in the claims folder.  Moreover, it was observed that restless leg syndrome is idiopathic (i.e., arising spontaneously or from an obscure or unknown cause) and therefore it was not medically possible to relate the two conditions.  Such opinion was provided after a review of the Veteran's claims folder, and prior interview and physical examination of the Veteran by another medical expert earlier that month, and was provided by a professional competent to opine as to the etiology of the Veteran's bilateral restless leg syndrome.  On this basis, the Board finds that the March 2010 Medical Opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for bilateral restless leg syndrome.  

The weight of the competent medical evidence demonstrates that the Veteran's bilateral restless leg syndrome began many years after his active service, and was not caused by any incident of service, to include as secondary to his service-connected lumbar strain.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for bilateral restless leg syndrome is denied.  


REMAND

After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claims for service connection for a disability manifested by sleep impairment and bilateral foot edema, and an increased rating for allergic rhinitis and sinusitis.  

Regarding the claim for service connection for sleep impairment, to include sleep apnea, the Veteran contends that such disability is secondary to his service-connected allergic rhinitis and sinusitis and associated medication, or alternatively, secondary to his service-connected lumbar strain, bilateral lower extremity radiculopathy, and associated pain medication.  In support of his claim, the Veteran has submitted October 2009 and March 2011 letters from Dr. T. Queen wherein it was opined that the Veteran's allergies are a major contributing cause of his sleep apnea due to the increased mucous and swelling in his airway.  Moreover, it was noted that his daily symptoms of post-nasal drip, congestion, and running nose directly affect his sleep apnea.  The mucous and post-nasal drip further narrows his nasal airway, thereby making his symptoms worse.  The allergies also contribute to the swelling of his posterior pharyngeal lymphoid tissue, leading to additional narrowing of his airway and further worsening of his sleep apnea symptoms.  

In a March 2010 opinion obtained for VA purposes, it was opined that the Veteran's sleep apnea was most likely not related to his rhinitis and sinusitis because obstructive sleep apnea is a condition affecting the throat, not the sinuses.  This opinion, however, did not address the points made by Dr. Queen concerning potential aggravation of sleep apnea symptoms and swelling of posterior pharyngeal lymphoid tissue.  An addendum opinion addressing this should be sought.  This opinion also should address whether any medication the Veteran takes for his service connected disabilities have caused or aggravated his sleep apnea, as the Veteran indicated some of his private physicians have told him that was the case.  

Regarding the claim for service connection for bilateral foot edema, the Veteran contends that such disability is secondary to his service-connected lumbar strain, bilateral lower extremity radiculopathy, and associated pain medication.  The Board finds that it is unclear whether such constitutes a disability, or alternatively, whether it should be associated with his already service-connected lumbar strain and bilateral lower extremity radiculopathy.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Hence, the Board finds that the Veteran should be provided an examination to clarify this matter.  

Regarding the claim for an increased rating for allergic rhinitis and sinusitis, at the May 2014 hearing, the Veteran testified that his disability had worsened since the prior examination.  The most recent VA examination was conducted in March 2010.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his allergic rhinitis and sinusitis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board notes further that the Veteran's allergic rhinitis and sinusitis disability may have active and inactive stages.  An attempt to schedule the Veteran for an examination during an active stage should be undertaken, if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Thus, this issue must be remanded.  

Finally, as the claims file is being returned, the Board further finds that any outstanding evidence regarding his claims should be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In particular, at the May 2014 hearing, the Veteran testified that he receives ongoing treatment from Dr. T. Beavers and Dr. T. Queen.  Such records should be sought.  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims folder updated VA treatment records pertaining to the Veteran's sleep disability, feet edema, and allergic rhinitis and sinusitis that are dated since December 2010.  

2. Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional evidence pertinent to his claims on appeal that are not otherwise of record (to specifically include treatment records from Dr. T. Beavers since May 2011 and Dr. T. Queen since January 2009, as well as any opinions from private treatment providers in support of his claim).  After securing the necessary authorizations for release of this information, the RO should undertake appropriate efforts to attempt to obtain any identified records.  

3. After the above has been completed, the RO should obtain an addendum opinion to the March 2010 opinion concerning obstructive sleep apnea from a person with appropriate qualifications.  The addendum opinion should address the following:

a) Whether the Veteran's service connected allergic rhinitis/sinusitis caused or aggravates the Veteran's obstructive sleep apnea, including by means of swelling posterior pharyngeal lymphoid tissue as indicated in a March 2011 letter from Dr. Queen, and;  
b) Whether any medications used to treat service connected disabilities caused or aggravated the Veteran's obstructive sleep apnea.  

Aggravation for these purposes is a worsening of the underlying condition versus a temporary flare-up of symptoms, and if aggravation is found to exist, it is requested that the baseline level of severity before aggravation be identified, and/or the time of the onset of aggravation, if possible.  

The claims file should be provided to the evaluator, who should include a complete rationale for all opinions given.  

4. Schedule the Veteran for an examination to determine the current nature, extent, onset and etiology of his bilateral foot edema.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

a) The examiner should provide an opinion as to the cause of the bilateral foot edema, and in doing so explain whether it is a symptom associated with his service-connected lumbar strain and bilateral lower extremity radiculopathy, or a medically distinct disability.
b) If it is considered a medically distinct disability, the examiner should offer an opinion as to whether it was caused or aggravated by the Veteran's service connected lumbar strain and bilateral lower extremity radiculopathy, or is the result of any in-service disease or injury.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Schedule the Veteran for an examination to determine the nature and severity of his allergic rhinitis and sinusitis.  The claims folder should be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  

The examiner should state whether the Veteran's rhinitis and sinusitis is productive of incapacitating episodes, and if so, at what frequency.  

The examiner should also note whether the rhinitis and sinusitis requires the use of antibiotic treatment, and whether the disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery.  

The impact of the Veteran's rhinitis and sinusitis, to include his headaches, if present, on his ability to be gainfully employed should be discussed.  

6. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


